Citation Nr: 1200268	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-31 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound, left arm. 

2.  Entitlement to service connection for injuries to the eyes and scalp.

3.  Entitlement to service connection for shrapnel wound, throat and chin.

4.  Entitlement to service connection for foot injuries.

5.  Entitlement to service connection for cold injury, left leg and right foot.

6.  Entitlement to service connection for a dental condition, including as due to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for hemorrhoids.




REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating.

In November 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2010, he testified at a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the claims file.

In June 2010, the Board remanded the issues on appeal for further development of the evidence and other procedural action.

In November 2011, the Veteran waived initial RO consideration of new evidence submitted at that time.  38 C.F.R. § 20.1304 (c) (2011).  

The issues of entitlement higher initial ratings for posttraumatic stress disorder (PTSD), hearing loss and tinnitus and entitlement to a total disability rating based on individual unemployability (TDIU) were raised by the record (see November 2011 statement of the Veteran's representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.

The Board notes that in June 2010, it referred the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a colon condition to the AOJ for initial adjudication, as they were raised by the Veteran in a July 2007 statement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent and credible evidence reveals residuals of a left arm shrapnel wound that was incurred in service. 

2.  The competent and credible evidence reveals residuals of left eye and scalp shrapnel wounds that were incurred in service.

3.  The competent and credible evidence reveals residuals of a throat and chin shrapnel wound that was incurred in service.

4.  The competent and credible evidence of record reveals that the Veteran is suffering from bilateral peripheral neuropathy of the lower extremities as residuals of cold injuries that were incurred in service.

5.  A dental condition is not shown.

6.  The competent and credible evidence shows that the Veteran has current hemorrhoids that were incurred in service.  



CONCLUSIONS OF LAW

1.  Residuals of a left arm shrapnel were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  Residuals of left eye and scalp shrapnel wounds were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  Residuals of a throat and chin shrapnel wound were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  Peripheral neuropathy of the bilateral lower extremities, the residuals of cold injuries, claimed as both foot injuries and cold injuries of the left leg and right foot, were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria are not met for service connection for a dental disorder for purposes of compensation or outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002); §§ 3.102, 3.303, 3.310, 3.381, 4.150, 17.161 (2011).

6.  Hemorrhoids were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the claims of entitlement to service connection for hemorrhoids, a shrapnel wound, left arm, entitlement to service connection for injuries to eyes and scalp, entitlement to service connection for shrapnel wound, throat and chin, entitlement to service connection for foot injuries, and entitlement to service connection for cold injury, left leg and right foot, the Board is granting the full benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with respect to the foregoing issues.  The following discussion applies to the dental claim only.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2007 and in June 2010 that fully addressed all three notice elements.  The March 2007 letter was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The June 2010 letter was sent after the RO issued the May 2007 rating decision.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in an October 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice provided in March 2007 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no dental examination was provided, but no examination need be afforded the Veteran, as there is no evidence of a current dental disability of any sort.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records are unavailable.  Records from the Lebanon VA Medical Center were requested, but none were located.  The RO has made the requisite attempts to secure these records and has concluded that they are unavailable.  The Veteran was notified that those records were not obtained and he was requested to provide them if he was in possession of them or identify their location if known to him by letter dated in February 2011.  However, other VA and private medical records have been secured.  As discussed, the Veteran was not afforded a VA dental examination, but under the facts presented herein, no VA dental examination is necessary.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Discussion

As an initial matter, the Veteran's service treatment records, with the exception of his Form DA Form 493 (Separation Qualification Record) and DD Form 214, are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  When service records are missing, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).


Left arm shrapnel wound, injuries to the eyes and scalp, and shrapnel wounds of the throat and chin

The Veteran's DA Form 493 reflects that his military education included welding, pipe fitting, and sheet metal work.  His principal military duty assignments were those of truck driver, auto mechanic, and welder.

In his notice of disagreement, the Veteran asserted that he received the claimed shrapnel injuries during combat service in Korea.  During his November 2008 DRO hearing, the Veteran testified that he received the shrapnel injuries to the left arm, eyes, scalp, throat, and chin while welding during service in Korea.  The Veteran reiterated these facts during the January 2010 hearing before the undersigned.

In July 2010, the Veteran underwent a VA medical examination.  During the examination, he recounted the history of his fragment wounds in Korea.  On objective examination, the examiner observed a scar on the left arm as well as multiple erythematous spots.  There was a very small scar on the left eyelid.  There were no abnormalities concerning the right eye.  There were indents in the scalp, but no visual abnormalities.  On the chin, there was a small erythematous swollen lesion that was tender to palpation.  The examiner diagnosed residuals of shell injuries to multiple body parts including the arms, scalp, chin, and eyes.

An August 2010 addendum authored by a physician who did not examine the Veteran for shrapnel wounds indicated that because there were no service treatment records, he could not render an opinion regarding the etiology of the Veteran's shrapnel wounds.

The Board notes that the Veteran's post-service career involved welding.

At the outset, the Board observes that it has no reason to doubt the Veteran's credibility.  His accounts regarding his in-service shrapnel injuries have been consistent, and there is no indication that the Veteran is inherently incredible.  As such, the Board credits the Veteran's assertions regarding his shrapnel injuries during service in Korea.  Lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

Because the Veteran sustained welding-related shrapnel injuries in Korea and because current residuals of the claimed injuries have been shown on objective examination, service connection for residuals of the claimed injuries is warranted.  38 C.F.R. § 3.303.  As stated, the Board is aware that the Veteran engaged in welding for decades after service.  There is no indication in the record, however, that he sustained any injuries related to welding after service.  As such, the Board concludes that the residuals of shrapnel injuries diagnosed on VA examination are related to service-incurred shrapnel injuries.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The August 2010 VA examination report addendum does not detract from the Board's findings.  The Board is aware that service treatment records are unavailable for review.  With respect to the Veteran's claimed shrapnel injuries, however, there is sufficient evidence to grant service connection based on the competent lay and medical evidence already of record.  In any event, the evidence for and against the claim is at least in relative equipoise, and in such situations, the claimant prevails.  Id.  

The Board notes that service connection has been granted for residuals of shrapnel wounds to the left eye and scalp, as the right eye does not appear to have been implicated according to the objective evidence.

Entitlement to service connection for foot injuries and entitlement to service connection for cold injury, left leg and right foot

In his April 2009 substantive appeal, the Veteran stated that both of the claims addressed herein concern cold injuries sustained in Korea.

On several occasions, both in writing and in oral testimony, the Veteran asserted that he was exposed to very low temperatures during service in Korea.  Such statements are consistent with service in Korea.  The Board, therefore, finds credible the Veteran's assertions regarding exposure to extreme cold during service.  VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991).

On VA examination in July 2010, the Veteran described a 24-hour period in service wherein he was exposed to extremely cold temperatures.  He indicated that he developed severe burning sensations and paresthesias in the left leg and right foot and that he was hospitalized overnight for treatment.  The Veteran indicated that the symptoms of paresthesia as well as burning sensations persisted.  On examination, the Veteran described burning sensations and paresthesias in the entire left leg and right foot up to the ankle.  The examiner diagnosed mild bilateral peripheral neuropathy that was at least as likely as not a residual of cold injuries.

In an August 2010 addendum to the foregoing examination report, the examiner indicated that he could not opine regarding the origins of the Veteran's claimed cold injury residuals without resort to speculation, as service treatment records were unavailable.

As stated, the Board has no reason to doubt the Veteran's credibility.  Thus, because his assertions regarding exposure to extreme temperatures in Korea have been consistent and because these assertions are consistent with the nature of his service, the Board concludes that the Veteran was exposed to extreme cold during service in Korea and that he sustained cold injuries.  See Hayes, supra.

The current medical evidence reflects mild bilateral lower extremity peripheral neuropathy that is at least as likely as not related to cold injuries.  This medical opinion coupled with the fact that the evidence reflects no cold injuries other than those sustained in Korea leads the Board to conclude that service connection for the claimed cold injuries is warranted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The August 2010 VA examination report addendum does not detract from the Board's findings.  The Board is aware that service treatment records are unavailable for review.  However, because the Board has concluded that the Veteran is credible and had credited his assertions regarding exposure to extreme cold, it is unlikely that the service treatment records would have offered any evidence that contradicts the Veteran's assertions.  As such, the Board is of the view that the original July 2010 medical opinion is sufficient for the granting of service connection herein.  In any event, there is one neutral and one positive medical opinion herein.  On balance, therefore, the evidence is in the Veteran's favor, and he must prevail.  Id.  

As such, service connection for bilateral peripheral neuropathy of the lower extremities, claimed as foot injuries and cold injury to the left leg and right foot, is warranted.

Entitlement to service connection for a dental condition, including as due to PTSD

As provided for under VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service. When applicable, a determination will be made as to whether such is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  38 C.F.R. § 4.150.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  

The record fails to specify the nature of the dental condition claimed, the specific teeth implicated, or the facial bony structured affected.  There is no objective evidence of any dental condition for compensation, treatment purposes, or otherwise.  In essence, there is no present disability shown.  A current disability is a prerequisite to service connection under any theory of entitlement.  See, e.g., Gilpin, supra.  Because there is no present disability shown, service connection for the claimed dental condition is denied.  38 C.F.R. §§ 3.303,3.310,3.381, 17.161(c).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

Entitlement to service connection for hemorrhoids

Regarding the issue of entitlement to service connection for hemorrhoids, the Veteran asserts that he began to suffer from hemorrhoids in service and that he has hemorrhoids to this day.  He testified that he had an episode of bleeding hemorrhoids in service and was treated in the field and hemorrhoids were removed.  He indicated that he was later transferred to a medical center and continued treatment for hemorrhoids.  

The Veteran submitted a statement from a service comrade who stated that during service he spent time with the Veteran, who he had known from back home.  He recalled that the Veteran had just returned from the hospital.

In July 2010, the Veteran underwent a VA rectum and anus examination where hemorrhoids were detected.  The Veteran reported that he was treated for rectal bleeding and hemorrhoids during service, including treatment at a field hospital.  He reported that he continued to have minor episodes of rectal burning and itching but did not seek treatment after service until 2008.  In an August 2010 addendum to the July 2010 examination report, the examiner stated that he could not render an opinion regarding the etiology of the Veteran's hemorrhoids without resorting to speculation due to the absence of service treatment records.  As stated above, the Veteran's service treatment records are believed to have been destroyed in a 1973 fire.  

After a full review of the record and resolving any doubt in the Veteran's favor, the Board concludes that service connection for hemorrhoids is warranted.  The Board finds that the Veteran's assertions of the onset and treatment for hemorrhoids in service is credible.  He has made consistent statements regarding the onset of the disability in service during both Board and RO hearings and to a VA examiner.  In addition, he has submitted a statement of a service comrade who recalled that he received hospital treatment during service.  He has provided credible statement regarding continuity of symptoms during service.  The VA examiner has provided a diagnosis of hemorrhoids and indicated the he was unable to render an opinion regarding the etiology of the Veteran's hemorrhoids without resorting to speculation due to the absence of service treatment records.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, in light of the credible testimony and the medical evidence of a current disability, the Board finds that service connection for hemorrhoids is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a left arm shrapnel wound is granted. 

Service connection for residuals of a left eye and scalp shrapnel wounds is granted.

Service connection for residuals of shrapnel wounds to the throat and chin is granted.  

Service connection for bilateral peripheral neuropathy of the lower extremities, as the residuals of cold injuries to the left leg and right foot and claimed foot injuries, is granted.

Service connection for a dental condition is denied.

Service connection for hemorrhoids is granted.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


